In an action to recover upon a promissory note, the defendants appeal from an order of the Supreme Court, Queens County (LeVine, J.), dated January 27, 1988, which denied their motion to vacate an order of the same court (Bambrick, J.), dated January 8, 1986, granting the plaintiff’s motion for summary judgment upon the defendants’ noncompliance with a conditional order of preclusion.
Ordered that the order is affirmed, with costs.
We find that the Supreme Court properly declined to vacate the defendants’ default. The defendants failed to demonstrate a reasonable excuse for their long delay in seeking the relief requested or a meritorious defense to the action (see, Patron v Mutual of Omaha Ins. Co., 129 AD2d 572). Bracken, J. P., Eiber, Harwood and Balletta, JJ., concur.